Citation Nr: 0404879	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
(minor) wrist disorder with scaphoid-lunate advanced 
collapse, currently rated 20 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to use of medication for treatment of 
service-connected disabilities. 

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left foot disability, claimed as 
metatarsalgia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to an increased evaluation in excess of 
20 percent for a right (minor) wrist disorder with scaphoid-
lunate advanced collapse and entitlement to service 
connection for diabetes mellitus (claimed as secondary to use 
of medication for treatment of service-connected 
disabilities) and also denied his application to reopen his 
previously denied claim of entitlement to service connection 
for a left foot disability (claimed as metatarsalgia) for 
failure to submit new and material evidence.

In addition to a right (minor) wrist disorder with scaphoid-
lunate advanced collapse, the veteran is currently service-
connected for depressive disorder secondary to the right 
wrist disability (rated 50 percent disabling) and 
postoperative residuals of right 4th and 5th metatarsal head 
resection with metatarsalgia (rated 20 percent disabling).  
At the time of this appeal, his combined rating for his 
service-connected disabilities in 70 percent and he has been 
awarded a total rating for individual unemployability for his 
service-connected disabilities (TDIU) as of August 1995.


FINDINGS OF FACT

1.  The veteran's service-connected right wrist disability 
from scaphoid-lunate advanced collapse affects his non-
dominant upper extremity and is currently productive of 
impairment analogous to moderate-to-severe injury to Muscle 
Group XII due to severe and constant pain.

2.  The veteran did not serve in Vietnam during active duty.

3.  Diabetes mellitus did not have its onset during active 
service nor is it related to the veteran's use of medications 
associated with the treatment of his service-connected 
psychiatric and orthopedic disabilities. 

4.  In a final decision dated February 1996, the RO denied 
the veteran's claim of entitlement to service connection for 
a left foot disability on the merits.

5.  In a final decision dated July 1998, the RO denied the 
veteran's first application to reopen his claim of 
entitlement to service connection for a left foot disability 
for failure to submit new and material evidence.

6.  In a final decision dated June 2000, the RO denied the 
veteran's second application to reopen his claim of 
entitlement to service connection for a left foot disability 
for failure to submit new and material evidence.

7.  Additional evidence submitted in support of the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a left foot disability consists 
only of a medical report from military reserve service dated 
June 2000, VA treatment reports dated June 1984 and November 
2001, and his written contentions which present statements 
and theories of causation which have been previously 
considered by agency decisionmakers and which are cumulative 
and redundant.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a right 
(minor) wrist disorder with scaphoid-lunate advanced collapse 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§  4.3, 4.7, 4.73, Diagnostic Code 5307 (2003).

2.  Diabetes mellitus was not incurred, nor is it presumed to 
have been incurred during active duty and is not proximately 
due to the veteran's service-connected disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).

3.   New and material evidence has not been received 
regarding the previously denied claim of entitlement to 
service connection for a left foot disability; that claim is 
not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

We note that the RO has complied with the provisions of the 
VCAA by providing the veteran with express notice in 
correspondence dated August 2001 of what evidence would be 
considered new and material for purposes of reopening his 
claim for service connection for a left foot disability as 
well as what type of evidence is necessary to establish 
service connection for this disability and how VA would 
assist him in obtaining necessary information and evidence.  
Additionally, the RO has complied with the provisions of the 
VCAA with respect to the claims of  entitlement to an 
increased evaluation for a right wrist disability and service 
connection for diabetes mellitus by issuing him 
correspondence dated February 2002, in which it provided the 
veteran with an explanation of what type of information and 
evidence is necessary to substantiate his claims and how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has also been provided with 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  He 
has been provided with a VA examination addressing the 
increased rating claim on appeal and a medical nexus opinion 
addressing the service connection issue on appeal has also 
been obtained and associated with the evidence.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.

The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. He has also been told 
what portion of the evidence and information VA would obtain 
and what portion he needed to provide.  For example, in 
letters of August 2001 and February 2002, he was informed 
that VA would obtain such things as employment records, 
medical records, and records from other Federal agencies.  
With regard to his own responsibilities in the development 
process, the veteran was told that he needed to give VA the 
names and addresses of persons, agencies, or companies having 
records pertinent to the claims, along with a statement as to 
the approximate time frames covered by such records.  The 
veteran was also told to tell VA about any additional 
information he wanted VA to get for him.  (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Factual Background and Analysis: entitlement to an 
increased evaluation for a right (minor) wrist disorder with 
scaphoid-lunate advanced collapse, currently rated 20 percent 
disabling.

The veteran's service medical records show that he is left-
handed and that he was treated for a ganglion on his right 
wrist that was removed in December 1971.  By rating decision 
of March 1983 he was granted service connection and a 
noncompensable evaluation for history of strain, right wrist 
with ganglion, reduced with symptomatic residuals.  The 
history of his claim shows that in a June 1986 rating 
decision his right wrist disability was recharacterized as 
residuals of right wrist strain with scaphoid lunate 
diastasis and postoperative residuals of ganglion excision.  
A 10 percent evaluation was assigned, effective from July 
1981 until April 1986, when a 20 percent evaluation was made 
effective.  Since that time his right wrist disability has 
been rated 20 percent disabling.  It is currently 
characterized as a right wrist disorder with scaphoid-lunate 
advanced collapse.

In December 2000 the veteran reopened his claim and sought a 
rating increase in excess of 20 percent for a right wrist 
disorder with scaphoid-lunate advanced collapse.  Pertinent 
evidence associated with the claims file includes VA 
outpatient medical reports dated 2001 - 2002 showing that he 
received treatment on several occasions for complaints of 
right wrist pain and impaired use of this joint related to 
his service-connected disability due to weakness and 
instability.  The veteran has also reported that he was 
unable to use his right wrist in work-related tasks due to 
pain.  In the case of Francisco v. Brown, 7 Vet. App. 55 
(1994), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that where the 
veteran's entitlement to compensation for a particular 
disability has already been established and an increased 
disability rating is at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by the disability at issue.  We will therefore review 
only those medical records that pertain to the present state 
of the veteran's right wrist disability.  

In addition to the aforementioned outpatient treatment 
reports described above, the veteran's claims file includes 
the report of a VA orthopedic examination which was conducted 
in April 2002 which shows that the veteran complained of 
constant right wrist pain.  On objective range of motion 
testing, the veteran was able to flex his right wrist to 45 
degrees and extend it to 75 degrees, and was able to radially 
abduct his right wrist from the midline to 15 degrees and 
perform ulnar abduction from the midline to 20 degrees.  The 
examination report shows that the veteran reported 
experiencing right wrist pain on all planes of motion.  Some 
parasthesia was noted over the medial nerve distribution.  
Imaging testing revealed the presence of a bone fragment at 
the posterior aspect indicative of prior writs injury and 
degenerative joint disease of the radiocarpal with a slightly 
offset lunate in relation to the radius bone, with the 
possibility of a remote perilunate dislocation.  The 
pertinent diagnosis was moderate to severe right wrist pain 
secondary to traumatic arthritis and median nerve 
radiculopathy of the right wrist.  The examiner stated that 
it was his opinion that the veteran's right wrist symptoms is 
at least as likely as not related to his service-connected 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

The veteran, who is left-handed, is currently receiving a 20 
percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5307, 
for his service-connected right wrist disorder with scaphoid-
lunate advanced collapse.  This code pertains to muscle 
injury to Muscle Group VII of the non-dominant upper 
extremity that refers to injury involving flexion of wrist 
and fingers and includes muscles arising from internal 
condyle of humerus: Flexors of the carpus and long flexors of 
fingers and thumb; pronator.  The next higher evaluation of 
30 percent requires severe disability to the nondominant 
upper extremity.  This is the maximum rating contemplated by 
Diagnostic Code 5307.

On the most recent VA examination in April 2002, the veteran 
demonstrated constant pain in his right wrist on all motion.  
The pain has been characterized as moderate-to-severe and the 
veteran had presented credible accounts describing the degree 
of his impairment and inability to use his right upper 
extremity effectively to perform work related tasks.  In 
addition, the most recent VA examination shows the presence 
of degenerative arthritis of the right wrist and hand, which 
a physician opined was at least as likely as not associated 
with the veteran's service-connected disability.  We note 
that pain is a prominent feature of the veteran's disability 
picture.  The official VA physical examinations showed the 
presence of pain on objective evaluation and the veteran has 
demonstrated functional loss due to pain as contemplated in  
38 C.F.R. §§ 4.40, 4.45 (2003) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Accordingly, in the light of the 
aforementioned medical evidence, we find that the disability 
picture presented by these records more closely approximates 
the criteria contemplated by the rating schedule for a 30 
percent rating for severe impairment of Muscle Group VII.  
See 38 C.F.R. § 4.7.  Therefore, resolving all doubt in the 
veteran's favor, we conclude that the preponderance of the 
evidence supports his claim for an increased rating in excess 
of 20 percent for his service-connected right wrist 
disability.  A 30 percent rating is granted for a right 
(minor) wrist disorder with scaphoid-lunate advanced 
collapse.

(b.)  Factual Background and Analysis: entitlement to service 
connection for diabetes mellitus, claimed as secondary to use 
of medication for treatment of service-connected 
disabilities.

The veteran's service medical records show normal findings on 
urinalysis and no abnormalities of his pancreas or endocrine 
system during active duty.  His service medical records show 
no diagnosis of diabetes mellitus during active duty and his 
postservice medical records do not show onset of diabetes 
mellitus to a compensable degree within one year following 
his discharge from active duty in April 1972.  Although the 
veteran served on active duty during the Vietnam War Era, we 
note that his service records show that he served only in the 
continental United States and in Western Europe during his 
period of military service and that he was never deployed to 
Southeast Asia or Vietnam.

The veteran's postservice medical records show that the 
veteran was first diagnosed with diabetes in February 2001.  
The veteran claims entitlement to VA compensation for this 
disease and contends that his diabetes mellitus was the 
result of his use of psychotropic medications to treat his 
service-connected depressive disorder and his other 
medications to treat his service-connected right wrist and 
right foot disabilities.  On VA examination in April 2002, 
the examining physician reviewed the veteran's claims file 
and medical history, clinically evaluated the veteran and 
thereafter diagnosed him with diabetes mellitus and presented 
the opinion that the veteran's diabetes was more than likely 
unrelated to his service-connected disabilities.  The 
physician noted that an accurate list of all of the veteran's 
medications for the past 30 years was unavailable and that 
the veteran was unsure of which medications he had used in 
the past and so the physician mused that he could not rule 
out the possibility that there may have been some causative 
effect if the veteran was on long-term steroid use.  However, 
the physician downplayed this speculative musing by stating 
that given the veteran's documented history of noncompliance 
with his treatments and medications since being diagnosed 
with diabetes, it appeared more likely than not that his 
diabetes was unrelated to his service-connected disabilities.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of elevated blood sugar in 
service will permit service connection for diabetes mellitus, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).

We find that the medical evidence does not establish any 
link between the veteran's period of active military service 
and his current diagnosis of diabetes mellitus.  Diabetes 
mellitus was not diagnosed during service and was not 
manifest to a compensable degree within the one-year 
presumptive period following his separation from military 
duty.  The evidence does not show that he ever served in 
Vietnam and therefore exposure to chemical defoliants 
sprayed in Southeast Asia cannot be conceded for purposes of 
allowing presumptive service connection of diabetes mellitus 
due to exposure to herbicides.  See 38 C.F.R. § 3.307, 3.309 
(2003).  The opinion of the VA physician who examined the 
veteran in April 2002 disassociated the veteran's diabetes 
mellitus from his service-connected disabilities.  To the 
extent that the veteran is attempting to link his diabetes 
to service based on his own medical knowledge, we note that 
he is not a medical doctor or other medical care specialist 
and thus his own opinions regarding medical diagnoses and 
etiology cannot be accorded any probative value in the 
absence of a corroborating opinion of a trained and licensed 
physician.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, in the absence of any objective evidence 
establishing a nexus between his claimed disease and his 
period of military duty, service connection for diabetes 
mellitus cannot be granted.  The appeal in this regard must 
therefore be denied.

(c.)  Factual Background and Analysis: whether new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for a left 
foot disability, claimed as metatarsalgia.

The history of the veteran's claim shows that his claim for 
service connection for a left foot disability was originally 
denied in an unappealed RO rating decision dated February 
1996.  Evidence reviewed at the time of this original denial 
consisted of the veteran's service medical records showing 
pes planus prior to entering service, Army Reserve medical 
records and private and VA medical examination and treatment 
records dated 1972 - 1995.  These records show that the 
veteran was not diagnosed or treated for any chronic problems 
of his left foot during active service and only began to 
receive treatment for complaints pertaining to his left feet 
beginning in 1984.  The RO decision determined that the 
veteran's pes planus of his left foot was not aggravated by 
service and that the subsequent manifestations of left foot 
symptoms were not directly related to military service or 
secondary to his service-connected postoperative residuals of 
right 4th and 5th metatarsal head resection with 
metatarsalgia.  Notice of this determination and his 
appellate rights were sent to the veteran via correspondence 
from the RO dated March 1996.  The claims file indicates that 
the veteran failed to initiate a timely appeal and the 
February 1996 RO rating decision became final one year 
afterwards.

In March 1998, the veteran submitted private medical records 
dated September 1995 in which his private physician reported 
that the veteran was unable to wear work boots and perform 
tasks related to manual labor jobs for extended periods of 
time because of a bilateral foot disability.  The veteran 
attempted to reopen his claim for a left foot disability but 
in a July 1998 rating decision he was denied his application 
to reopen it for failure to present new and material 
evidence.  Notice of this determination and his appellate 
rights were sent to the veteran via correspondence from the 
RO dated July 1998.  The claims file indicates that the 
veteran failed to initiate a timely appeal and the July 1998 
RO rating decision became final one year afterwards.

In June 1999, the veteran submitted a second application to 
reopen his claim of service connection for a left foot 
disability.  The application was considered and denied in a 
June 2000 rating decision for failure to submit new and 
material evidence.  This decision was not timely appealed and 
became final one year thereafter.

In December 2000, the veteran submitted a third application 
to reopen his claim of service connection for a left foot 
disability.  Along with his application, he submitted a copy 
of a medical report from military reserve service showing his 
treatment during active duty for training in June 2000 for 
complaints of chronic left foot pain while wearing army 
boots.  He also submitted a copy of his VA treatment reports 
dated November 2001 showing that he presented a history to 
his treating physician of chronic left foot pain which, 
according to the veteran, occurred during basic training in 
October 1969.  He also presented a copy of a June 1984 VA 
outpatient medical report showing treatment for complaints of 
foot pain while wearing shoes following right foot surgery.  
The veteran also presented written contentions expressing his 
opinion that his current left foot problems were the result 
of aggravation of a pes planus condition in service and also 
were secondarily related to his service-connected right foot 
disability because the constant shifting of his weight over 
to his left foot while standing in order to favor the right 
foot gradually caused him to develop a secondary orthopedic 
disability of his left foot.   

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  The Board must address the issue 
of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal that was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency 
decision-makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)) (new and material evidence is defined 
differently for claims filed after August 29, 
2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has not been received which is sufficient to reopen 
the previously denied claim.  The military reserve report 
dated June 2000 merely shows treatment for a complaint of 
chronic left foot pain during active duty for training but 
does not in itself establish onset or aggravation of a 
chronic left foot disability during service.  The VA medical 
report dated 1984 appears to pertain to his right foot 
disability and presents no specific commentary directly 
addressing the veteran's left foot.  The November 2001 VA 
medical report is merely a recent notation of the veteran's 
previously reported history of onset of left foot pain during 
active duty in October 1969 and does not contain an actual 
physician's opinion which objectively links the veteran's 
current left foot problem with his period of military service 
based on objective medical documentation and evidence and not 
merely the veteran's own subjective account of the history of 
his disability.  In this regard, we note that his subjective 
historical accounts have been previously considered in the 
prior final rating decisions which denied his left foot 
disability claim.  We therefore conclude that the evidence 
submitted with the veteran's December 2000 application to 
reopen his claim is cumulative and redundant of the evidence 
of record at the time of the final denial on the merits in 
February 1996 and the last prior final denial to reopen the 
claim in June 2000.  The evidence thus fails to meet the 
standard of new and material evidence necessary to reopen his 
claim of entitlement to service connection for a left foot 
disability for a de novo review.  See 38 C.F.R. § 3.156.




ORDER

An increased evaluation, to 30 percent, for a right (minor) 
wrist disorder with scaphoid-lunate advanced collapse, is 
granted.

Service connection for diabetes mellitus is denied. 

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a left foot disability is denied.



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



